Title: Thomas Jefferson to Benjamin Waterhouse, 9 March 1813
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          Dear Sir Monticello Mar. 9. 13.
          I thank you for the book you have been so kind as to send me. it puts a dry subject into a pleasant dress; and explaining the principles of vegetation as well as of Botany, it will be a better preparation to a student than the elementary books generally are. that it’s sale should have succeeded only South of Connecticut proves two things; one which I have long observed, that the scale of science cultivated in the east is more limited than that to the South, the clergy, who are afraid of science every where, controuling it there. the second, that the fell hatred of party spirit thinks no persecution too mean. but you should not wonder at their hue and cry against you who declared the heresy of the possibility of the existence of a mountain of salt, when you recollect that against myself who had never uttered a word on the subject, verbal or written. it is true that in a paper written by Majr Stoddert an officer, a federalist and an honest man, abridged by Jacob Wggner Wagner then Chief clerk of the Secy of State, now printer of a favorite federal paper in Baltimore, and put by him into the bundle of documents made up at that office for Congress, & passed through me without ever having been seen or read by me such a fact was stated by Stoddert; but I never heard of it till the federal writers drew forth the morsel so delicious for the exercise of their wit. I thought it as innocent a tub for the whale as could be given them, & said nothing. it shewed too the extent of the science of which they boast they possess the whole. but if truth is their object, they may now take up the Major’s book on Louisiana lately published, in which (page 403) he vindicates his former assertion, and produces facts, on which the federal wits may display all their science, and after demolishing Major Stoddert’s Salt mountain, may sollicit an Auto da fé to burn you who believed in the heresy, or force you to fly South of Connecticut, where no truth is feared, science is honored, not reviled, & where you, as one of it’s sons would always be recieved with cordiality. Accept my prayers for the success of your efforts to do good wherever you are.
          
            Th:
            Jefferson
        